The suit was brought for the recovery of $414.91 and interest, the amount of three notes executed in 1860 and 1861 by the defendant to the plaintiff, Justice, a citizen of Rutherford County, for moneys which he had in hand as agent of Bronson, Holt  McEntire, a mercantile firm of New York. After the commencement of the late war, Justice, under a decree of a Confederate District Court, surrendered the notes to the Confederate Receiver for the 8th Congressional District.
The defendant relied upon the plea of payment, and it was proved on the trial that some time in the year 1863 he paid the amount of the notes to the Receiver, in the presence of Justice, and took them in possession and cancelled them. Upon finding of the facts by the jury, his Honor gave judgment for the plaintiff and defendant appealed.
The only question necessary to be considered is, whether voluntary payment of the amount of the notes sued on to the Confederate Receiver, was a satisfaction of the notes as against the beneficial plaintiffs (112) who were not citizens of the Confederate Government? His Honor was of opinion with plaintiffs; and we are of the same opinion, for the reason that the payment was neither to the plaintiff nor any agent of his. See Ward v. Branch, 62 N.C. 71; Blackwell v. Willard, 65 N.C. 555.
PER CURIAM.                                          No Error.
Cited: Elliott v. Higgins, 83 N.C. 461. *Page 83